Exhibit 10.1

AMENDMENT TO THE

FARO TECHNOLOGIES, INC.

CHANGE IN CONTROL SEVERANCE POLICY

THIS AMENDMENT (this “Amendment”) to the Change in Control Severance Policy (the
“Policy”) is made and entered into this 9th day of April, 2010, by FARO
Technologies, Inc.

1. The Policy is hereby amended by deleting Section 4(d) in its entirety and
replacing it with the following:

“d. to the extent provided in Appendix A, if the Participant was covered by the
Policy as of April 9, 2010 and is subject to the excise tax imposed under
Section 4999 of the Code, a gross-up payment in accordance with the provisions
of Appendix A (the “Excise Tax Gross-Up”). For the avoidance of doubt, the
Excise Tax Gross-Up shall not be applicable to any Participant selected by the
Board on or after April 9, 2010, for coverage under the Policy.”

2. Except as expressly amended hereby, the terms of the Policy shall be and
remain unchanged and the Policy as amended hereby shall remain in full force and
effect.

IN WITNESS WHEREOF, FARO Technologies, Inc. has caused this Amendment to be
executed by its duly authorized representative as of the day and year first
above written.

 

FARO TECHNOLOGIES, INC. By:  

/s/ Keith Bair

Name:  

Keith Bair

Title:  

Chief Financial Officer